Citation Nr: 0324992	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to August 1953, January 1955 to March 1961 and from August 
1964 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in November 2002.  A transcript of the 
veteran's hearing has been associated with the record.


REMAND

In November 2000, prior to the filing of the veteran's claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  It 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  As a result of such development, 
additional VA medical records were associated with the 
veteran's claims folder.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As the veteran has not 
waived his right to have the RO readjudicate his claims on 
the basis of the newly obtained evidence, the case must be 
remanded for such consideration.

The Board also notes that a VA examination of the veteran's 
claimed skin disability is necessary to determine the nature, 
extent and etiology of that disability.  While such 
examination was directed in the Board's development of the 
claim, the record does not reflect that the required 
examination was completed.  

In light of the circumstances discussed above, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the veteran's 
clinical records from the VA Medical 
Center in Loma Linda, California for the 
period from April 2003 to the present.

2.  The RO should then schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine nature, 
extent and etiology of the veteran's claimed 
skin disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folders, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Such tests as the 
examiner deems necessary should be 
performed.

A complete history pertaining to the 
veteran's claimed skin disability should 
be elicited and included in the 
examination report.  

The examiner should identify all 
currently existing disorders of the 
veteran's skin.  Based upon the 
examination results and the review of the 
claims folders, the examiner should 
provide an opinion with respect to each 
currently present skin disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to a disorder noted in the 
veteran's service medical records or is 
otherwise etiologically related to the 
veteran's active service.

The complete rationale for all opinions 
provided should be clearly set forth in 
the examination report.  The examination 
report should be typed.

3.  The RO should then ensure that all 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.

4.  The RO should undertake any other 
development it determines to be indicated 
and then readjudicate the issue on appeal 
based on the evidence received since the 
issuance of the statement of the case in 
August 2002.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no action until he is otherwise notified by the RO.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




